Exhibit 10.2 Plains Marketing, L.P. 10 Desta Drive, Suite 200E | Midland, Texas 79705 | Phone: (432) 683-9622 | Fax: (432) 683-0849 Crude Oil Purchase Contract CONTRACT NO. 5977-1005 April 27, 2017 This “Contract” by and between Resolute Natural Resources Southwest LLC(“Resolute”), with an address of 1700 Lincoln Street, Suite 2800, Denver, CO 80203 and Plains Marketing, L.P., (“PMLP”), covering the sale and delivery by Resolute and the purchase and receipt by PMLP, and potential buy/sell between the parties, of the hereinafter specified crude oil is entered into in accordance with the following terms and conditions: 1. TERM: The “Term” shall be a period of five (5) years from the first day of the month following the date of first delivery of crude oil from Caprock Permian LLC’s (“Caprock”) Caprock Mustang Gathering, Caprock Appaloosa Gathering, Caprock Palomino Gathering (all in Reeves County) through the Midland Station, Midland County on Plains Pipeline, L.P.’s (“PPLP”) Pinion pipeline (estimated to be on or about May 1, 2017) through May 1, 2022 and shall continue month-to-month thereafter.During the month-to-month renewals, either party may terminate this Contract upon not less than thirty (30) days advance written notice to the other party, provided such termination shall be effective only on the last day of a calendar month. 2. QUALITY AND CRUDE TYPE: Crude oil delivered by Resolute shall be West Texas Intermediate crude oil and shall meet all quality specifications including without limitation, gravity and reid vapor pressure, contained in Plains Pipeline, L.P.’s Joint Proportional Pipeline Tariff, and the applicable rules and regulations, in a form substantially similar to Exhibit “A” attached hereto, and any successor Tariff (collectively, the “Tariff”).Commodities meeting the foregoing specifications shall be referenced herein as “Crude Oil”.Notwithstanding the foregoing, in the event the Tariff implements crude oil stream segregations by grade or other specification (“Segregation”), Section 6 of the Contract shall immediately apply.
